Case 4:20-cv-00896-ALM-KPJ Document 49 Filed 07/29/21 Page 1 of 4 PageID #: 735




                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

     MICHAEL MOATES,                                       §
                                                           §
             Plaintiff,                                    §
                                                           §
     v.                                                    §      Civil Action No. 4:20-cv-896-ALM-KPJ
                                                           §
     FACEBOOK INC.,                                        §
                                                           §
             Defendant.                                    §

                               MEMORANDUM OPINION AND ORDER

          Pending before the Court is Plaintiff Michael Moates’ (“Plaintiff”) Motion for Recusal

 (Dkt. 43). Defendant Facebook Inc. (“Facebook”) did not file a response. Upon consideration, the

 Court finds the Motion (Dkt. 43) is hereby DENIED.

                                             I.     BACKGROUND

          This lawsuit arises from Facebook’s termination of Plaintiff’s Facebook account, which is

 linked to other platforms, such as Instagram, WhatsApp, Oculus, and CrowdTangle. See Dkt. 20

 at 10–13; Dkt. 45).1 After losing access to these platforms, Plaintiff sued Facebook, asserting

 seventeen causes of action, such as breach of contract, fraud, and violations of the federal antitrust

 statutes. See Dkt. 42 at 2–3.

          Facebook filed a pending Motion to Transfer (Dkt. 29), wherein it argues that, pursuant to

 three forum selection clauses, this matter should be transferred to the Northern District of

 California. On May 14, 2021, the undersigned entered a Report and Recommendation (the

 “Report”) (Dkt. 42), which recommended that Facebook’s Motion to Transfer be granted. Plaintiff



 1
  Facebook represents Plaintiff had two Facebook accounts, which Facebook terminated. See Dkt. 29 at 2. Plaintiff
 contends he has one account. See Dkt. 45 at 1. While this factual dispute has no bearing on the Court’s legal analysis
 herein, in the interest of clarity, the Court will assume Plaintiff had one Facebook account.
Case 4:20-cv-00896-ALM-KPJ Document 49 Filed 07/29/21 Page 2 of 4 PageID #: 736




 filed Objections (Dkt. 45), to which Facebook filed a response (Dkt. 48). The same day Plaintiff

 filed his Objections to the Report, he also filed the pending Motion for Recusal, which urges the

 undersigned to recuse herself from this action. See Dkt. 43. In his Motion for Recusal, Plaintiff

 argues three tweets from the undersigned, which were created prior to her appointment to the

 federal bench, warrant her recusal. See id.

                               II.   DISCUSSION AND ANALYSIS

        In his Motion for Recusal, Plaintiff argues the undersigned should have recused herself

 because she previously maintained a Facebook account and may be “subject to any contractual

 requirements from her contract with [Facebook].” Dkt. 43 at 1. Plaintiff cites three tweets to show

 the undersigned harbors a personal bias in favor of Facebook. Ultimately, this argument is

 unavailing.

        Two statutory provisions govern recusal: 28 U.S.C. §§ 144, 455. Section 144 provides:

        Whenever a party to any proceeding in a district court makes and files a timely and
        sufficient affidavit that the judge before whom the matter is pending has a personal
        bias or prejudice either against him or in favor of any adverse party, such judge
        shall proceed no further therein, but another judge shall be assigned to hear such
        proceeding.

        The affidavit shall state the facts and reasons for the belief that bias or prejudice
        exists, and shall be filed not less than ten days before the beginning of the term at
        which the proceeding is to be heard, or good cause shall be shown for failure to file
        it within such time.

 Id. § 144 (emphasis added).

        Section 455 provides, in relevant part, that “[a]ny justice, judge, or magistrate judge of the

 United States shall disqualify [herself] in any proceeding in which [her] impartiality might

 reasonably be questioned. [She] shall also disqualify [herself] . . . where [s]he has a personal bias

 or prejudice concerning a party.” 28 U.S.C. §§ 455(a), (b)(1). To disqualify a judicial officer under

 these provisions, the movant must “(1) demonstrate that the alleged comment, action, or


                                                  2
Case 4:20-cv-00896-ALM-KPJ Document 49 Filed 07/29/21 Page 3 of 4 PageID #: 737




 circumstance was of ‘extrajudicial’ origin, (2) place the offending event into the context of the

 entire trial, and (3) do so by an ‘objective’ observer’s standard.” Andrade v. Chojnacki, 338 F.3d

 448, 455 (5th Cir. 2003). The relevant inquiry is whether a reasonable person who knew of the

 circumstances would harbor doubts about the judge’s impartiality. Trevino v. Johnson, 168 F.3d

 173, 178 (5th Cir. 1999). A reasonable person is considered to be “a ‘well-informed, thoughtful

 and objective observer, rather than the hypersensitive, cynical, and suspicious persons.’” Id. at 179

 (quoting United States v. Jordan, 49 F.3d 152, 156 (5th Cir. 1995)).

        Plaintiff’s arguments for recusal are insufficient under both Sections 144 and 455.

 Construing Plaintiff’s Motion for Recusal as an affidavit under Section 144, the affidavit is

 untimely. “To avoid a finding of untimeliness, ‘one seeking disqualification must do so at the

 earliest moment after knowledge of the facts demonstrating the basis for disqualification.’”

 Grambling Univ. Nat’l Alumni Ass’n v. Board of Sup’rs of La. Sys., 286 F. App’x 864, 867 (5th

 Cir. 2008) (quoting Travelers Ins. Co. v. Liljberg Enters., Inc., 38 F.3d 1404, 1410 (5th Cir. 1994)).

 Plaintiff initiated these proceedings on November 19, 2020. Dkt. 1. And yet, Plaintiff only raised

 his conflict of interest argument on May 28, 2021—approximately six months after filing this

 lawsuit and two weeks after the undersigned recommended that Facebook’s Motion to Transfer be

 granted. See Dkts. 1, 42, 43. Plaintiff’s prayer for recusal falls well outside of Section 144’s ten-

 day period, and he offers no explanation as to why he waited so long to raise this issue. See

 Knighton v. Univ. of Tex. at Arlington, No. 4:18-cv-792, 2021 WL 710398, at *3 (N.D. Tex. Feb.

 11, 2021) (denying motion to recuse, in part, because motion was filed one year and three months

 after case was referred to the magistrate judge and the motion offered no explanation for delay).

        However, even if Plaintiff timely raised the issue of recusal, the Court finds the tweets to

 which Plaintiff refers do not raise doubts in the mind of a reasonable observer as to the



                                                   3
    Case 4:20-cv-00896-ALM-KPJ Document 49 Filed 07/29/21 Page 4 of 4 PageID #: 738




     undersigned’s impartiality. Two tweets, both from 2014, announce that the undersigned had added

     a new photo to Facebook. The third tweet, also from 2014, states: “BBC News – Facebook boss

     wants women to act to create ‘equal world.’” These tweets do not demonstrate any bias or prejudice

     in favor of Facebook against Plaintiff, nor would they raise any doubt in a reasonable person’s

     mind regarding the undersigned’s impartiality. These tweets were created approximately seven

     years ago, prior to the undersigned’s appointment to the federal bench. Further, the content

     contained in these tweets shows no indication that the undersigned is biased in favor of Facebook
.    or against Plaintiff.

                                           III.    CONCLUSION

             Based on the foregoing, the Court finds Plaintiff’s Motion for Recusal (Dkt. 43) is hereby

     DENIED.
              So ORDERED and SIGNED this 29th day of July, 2021.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                     4
